DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21, the occurrence of “the SCI format” in line 14 has no antecedent basis.
Claims 22-31 are rejected as being dependent of rejected claim(s).

Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24, 31-35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al(US 2022/0077991 A1) in view of Lu et al(US 2021/0127413 A1).

Regarding claims 21 and 32, Hwang ‘991 teaches,  an apparatus to be used in a user equipment (UE)([0235] and Fig. 19, Second UE 200) , the apparatus comprising: processing circuitry([0235] and Fig. 19, Second UE, comprising processors 202), wherein to configure the UE for 5G-New Radio (NR) sidelink communications([0226], [0231], first and second UEs establishing 5GNR sidelink communication) the processing circuitry is to: decode sidelink control information (SCI) received from a second UE via a physical sidelink control channel (PSCCH)([0112], [0113] receiving UE  SCI via PSCCH and decoding the SCI to obtain PSSCH), the SCI indicating reserved physical sidelink shared channel (PSSCH) resources for a PSSCH transmission to be received from the second UE([0113, 0131], [0154],  the SCI indicating resources for receiving PSSCH); determine a set of slots and resource blocks of the reserved PSSCH resources used for the PSSCH transmission using, a time resource indicator value (RIV), and a frequency resource assignment within the SCI ( [0131], [0154], [0159], [0169],  the time slot location,  starting resource block and number of resource blocks assigned for PSSCH being determined by the receiving UE  based on SCI, RIV and frequency assignments(subchannels) indicated via SCI); and
decode the PSSCH transmission, the PSSCH transmission received in one of the set of slots and resource blocks of the reserved PSSCH resources( [0113], [0128],  [0131], decoding PSSCH based on the time slots and resource blocks information indicated via PSCCH); and a memory coupled to the processing circuitry and configured to store the SCI format([0176], [0235], Tables 5, 6, the second/receiving UE comprising memory for storing SCI format information).  
Hwang ‘991 does not explicitly teach, determine, PSSCH resources used for the PSSCH transmission using a resource used for a transmission containing the SCI.
Lu ‘413 teaches, determine PSSCH resources used for the PSSCH transmission using a resource used for a transmission containing the SCI([0070], [0071] when a frequency-domain starting position of the PSCCH carrying SCI is the same as a frequency-domain starting position of PSSCH corresponding to the PSCCH, the frequency-domain starting position of the PSSCH may be determined based on the frequency-domain starting position of the PSCCH).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Hwang ‘991 by incorporating the teaching of Lu ‘413, since such modification would reduce the time it takes for UE to detect and decode control information, as suggested by Lu ‘413([0006], [0007 ]).
Regarding claims 22, 33 and 38, the combination of Hwang ‘991 and Lu ‘413 teaches all of the claim limitations, Hwang ‘991 further teaches, wherein the frequency resource assignment comprises a sub-channel assignment( [0016], [0183], number of sub channels to be used for PSSCH being indicated by SCI).
Regarding claims 23, 34 and 39, the combination of Hwang ‘991 and Lu ‘413 teaches all of the claim limitations, Hwang ‘991 further teaches,  wherein a lowest subchannel of the subchannel assignment for the PSSCH transmission is based on a subchannel used for transmitting the PSCCH([0188] and Table 15, The lowest sub-channel for sidelink transmission is the sub-channel on which the lowest PRB of the associated PSCCH is transmitted).  
Regarding claims 24 and 35, the combination of Hwang ‘991 and Lu ‘413 teaches all of the claim limitations, Hwang ‘991 further teaches, wherein the subchannel assignment for each of the reserved PSSCH resources for the PSSCH transmission includes a same number of subchannels([0168], same number of sub channels being indicated for two different PSSCH resource partitions).  
Regarding claim 31, the combination of Hwang ‘991 and Lu ‘413 teaches all of the claim limitations, Hwang ‘991 further teaches, further comprising transceiver circuitry coupled to the processing circuitry( [0235] and Fig. 19, transceivers 206); and, one or more antennas coupled to the transceiver circuitry([0235], [0236] and Fig. 19,  antennas 208 communicatively coupled to the transceivers 206).  
Regarding claim 37, Hwang ‘991 teaches, a system to be used in a user equipment (UE) ([0235] and Fig. 19, Second UE 200), the system comprising: at least two antennas; ([0235], [0236] and Fig. 19, antennas 208 ) front-end circuitry coupled to the at least two antennas ([0235], [0236] and Fig. 19,  antennas 208 communicatively coupled to the transceivers 206); and processing circuitry coupled to the front-end circuitry, wherein to configure the UE for 5G-New Radio (NR) sidelink communications, the baseband processing circuitry is to([0226], [0231], first and second UEs establishing 5GNR sidelink communication):
decode sidelink control information (SCI) received from a second UE via a physical sidelink control channel (PSCCH)([0112], [0113] receiving UE  SCI via PSCCH and decoding the SCI to obtain PSSCH), the SCI indicating reserved physical sidelink shared channel (PSSCH) resources for a PSSCH transmission to be received from the second UE([0113, 0131], [0154],  the SCI indicating resources for receiving PSSCH); determine a set of slots and resource blocks of the reserved PSSCH resources used for the PSSCH transmission using, a time resource indicator value (RIV), and a frequency resource assignment within the SCI ( [0131], [0154], [0159], [0169],  the time slot location,  starting resource block and number of resource blocks assigned for PSSCH being determined by the receiving UE  based on SCI, RIV and frequency assignments(subchannels) indicated via SCI); and decode the PSSCH transmission, the PSSCH transmission received in one of the set of slots and resource blocks of the reserved PSSCH resources( [0113], [0128],  [0131], decoding PSSCH based on the time slots and resource blocks information indicated via PSCCH).
Hwang ‘991 does not explicitly teach, determine, PSSCH resources used for the PSSCH transmission using a resource used for a transmission containing the SCI.
Lu ‘413 teaches, determine PSSCH resources used for the PSSCH transmission using a resource used for a transmission containing the SCI([0070], [0071] when a frequency-domain starting position of the PSCCH carrying SCI is the same as a frequency-domain starting position of PSSCH corresponding to the PSCCH, the frequency-domain starting position of the PSSCH may be determined based on the frequency-domain starting position of the PSCCH).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Hwang ‘991 by incorporating the teaching of Lu ‘413, since such modification would reduce the time it takes for UE to detect and decode control information, as suggested by Lu ‘413([0006], [0007 ]).
Regarding claim 40, the combination of Hwang ‘991 and Lu ‘413 teaches all of the claim limitations, Hwang ‘991 further teaches, wherein the UE is further configured to communicate with the second UE via NR vehicle-to-everything (V2X) communications([0226], [0231], first and second UEs establishing 5GNR sidelink communication).

Claims 25-30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang ‘991 and Lu ‘413 as applied to claims above, and further in view of Ayaz et al(US 2020/0100306 A1).

Regarding claims 25 and 36, the combination of Hwang ‘991 and Lu ‘413 teaches all of the claim limitations except,  wherein the reserved PSSCH resources are associated with multiple transmission time intervals, and wherein the multiple transmission time intervals comprise two transmission time intervals or three transmission time intervals.
Ayaz ‘306 teaches, wherein the reserved PSSCH resources are associated with multiple transmission time intervals([0082], [0085], [0088], the resources indicated via PSCCH containing SCI for reserving PSSCH resources is associated  set of TTIs and PRBs),and wherein the multiple transmission time intervals comprise two transmission time intervals or three transmission time intervals([0082], [0085], [0088]  set of TTIs and PRBs for PSSCH transmission is determined by the resource used for the PSCCH transmission containing the associated SCI).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Hwang ‘991 and Lu ‘413 by incorporating the teaching of Ayaz ‘306, since such modification would enable improved devices and methods for managing V2X sidelink communication in a wireless communication network in a operator independent manner, as suggested by Ayaz ‘306([0015]).
Regarding claims 26, the combination of Hwang ‘991 and Lu ‘413 teaches all of the claim limitations Ayaz ‘306 further teach, wherein the frequency resource assignment comprises a starting sub-channel index for each of the multiple transmission time intervals([0083]-[0087] resource reservations for PSSCH includes starting subchannel for PRBs assigned within each of the set of TTIs).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Hwang ‘991 and Lu ‘413 by incorporating the teaching of Ayaz ‘306, since such modification would enable improved devices and methods for managing V2X sidelink communication in a wireless communication network in a operator independent manner, as suggested by Ayaz ‘306([0015]).
Regarding claims 27, the combination of Hwang ‘991 and Lu ‘413 teaches all of the claim limitations Ayaz ‘306 further teach, wherein the frequency resource assignment further comprises a number of sub-channels within each of the multiple transmission time intervals ([0083]-[0087] resource reservations for PSSCH includes size of the subchannels  for PRBs assigned within each of the set of TTIs). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Hwang ‘991 and Lu ‘413 by incorporating the teaching of Ayaz ‘306, since such modification would enable improved devices and methods for managing V2X sidelink communication in a wireless communication network in a operator independent manner, as suggested by Ayaz ‘306([0015]).
Regarding claims 28, the combination of Hwang ‘991 and Lu ‘413 teaches all of the claim limitations Ayaz ‘306 further teach, wherein the frequency resource assignment for one of the multiple transmission time intervals is signaled via a resource indicator value (RIV) ([0086],[0089], indicating starting subchannel for one of the TTIs via RIV).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Hwang ‘991 and Lu ‘413 by incorporating the teaching of Ayaz ‘306, since such modification would enable improved devices and methods for managing V2X sidelink communication in a wireless communication network in a operator independent manner, as suggested by Ayaz ‘306([0015]).
Regarding claims 29, the combination of Hwang ‘991 and Lu ‘413 teaches all of the claim limitations Ayaz ‘306 further teach, wherein the RIV indicates a number of sub-channels within the one of the multiple transmission time intervals([0086], [0089] resource reservations for PSSCH includes size of the subchannels  for PRBs assigned within each of the set of TTIs and maybe indicated via RIV).   
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Hwang ‘991 and Lu ‘413 by incorporating the teaching of Ayaz ‘306, since such modification would enable improved devices and methods for managing V2X sidelink communication in a wireless communication network in a operator independent manner, as suggested by Ayaz ‘306([0015]).
Regarding claims 30, the combination of Hwang ‘991 and Lu ‘413 teaches all of the claim limitations Ayaz ‘306 further teach, wherein the RIV indicates a number of sub-channels within each of the multiple transmission time intervals([0086], [0089] resource reservations for PSSCH includes size of the subchannels  for PRBs assigned within each of the set of TTIs and maybe indicated via RIV).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Hwang ‘991 and Lu ‘413 by incorporating the teaching of Ayaz ‘306, since such modification would enable improved devices and methods for managing V2X sidelink communication in a wireless communication network in a operator independent manner, as suggested by Ayaz ‘306([0015]).

Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWET HAILE/            Primary Examiner, Art Unit 2474